Title: From George Washington to Louis XVI, 2 March 1791
From: Washington, George
To: Louis XVI (of France)



[Philadelphia, 2 March 1791]
Very great and good Friend, and Ally.  

I have received the letter wherein you inform me that you have thought proper to give a new Mission to the Sieur de Moustier, and thereby to put an end to his Functions as Minister plenipotentiary here. His conduct during the Time of his residence in this Country, has been such as to meet my entire approbation and esteem, and it is with great pleasure I render him the Justice of this testimony. He carries with him my wishes, that in continuing to serve your Majesty faithfully, he may continue to enjoy your Favor and protection. I renew sincere assurances of the friendship and affection which I bear to your Majesty and your Nation, and I pray God to have you, very great and good

friend and Ally, in his holy keeping. Written at Philadelphia the second day of March 1791. Your good Friend and Ally

Go: Washington
By the PresidentTh. Jefferson

